Citation Nr: 0941618	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-27 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to October 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2008, the Board remanded the claim on appeal for 
additional development and adjudicative action.  Some of the 
additional development was completed, such as referring the 
claims file to the VA examiner who had examined the Veteran's 
service-connected sacralization of L5 lumbar spine for an 
opinion regarding how that disability affected the Veteran's 
employability.  

However, one of the items the Board requested be addressed 
was not done.  Specifically, the Board had noted the 
following:

[T]he record reflects that in a January 
2008 rating decision, the RO reduced 
the evaluation for residuals of 
cholecystectomy from 10 percent 
disabling to noncompensable and 
proposed to reduce sacralization of L5 
lumbar spine from 40 percent disabling 
to 10 percent.  The claims file was 
sent to the Board prior to the proposed 
action taking place.  Thus, the Board 
does not know whether the disability 
evaluation for the service-connected 
sacralization of L5 lumbar spine was 
reduced.  Such issue is relevant, as 
the reduction impacts the [V]eteran's 
claim for entitlement to a total rating 
for compensation based upon individual 
unemployability.  Specifically, the 
[V]eteran would no longer meet the 
schedular criteria for a total rating 
for compensation based upon individual 
unemployability under 38 C.F.R. 
§ 4.16(a) (2008).

The Board asked that the RO/AMC:

[R]e-adjudicate the claim of entitlement 
to a total rating for compensation based 
upon individual unemployability due to 
service-connected disabilities.  If the 
[V]eteran no longer meets the schedular 
criteria for individual unemployability 
under the provisions of 38 C.F.R. 
§ 4.16(a), the RO should consider such 
claim on an extraschedular basis under 
the provisions of 38 C.F.R. § 4.16(b).

In the May 2009 supplemental statement of the case, the 
RO/AMC did not address the Veteran's current disability 
evaluations, to include whether the Veteran no longer met the 
schedular criteria, which would then have required the RO/AMC 
to consider an extraschedular evaluation under the provisions 
of 38 C.F.R. § 4.16(b).

As correctly pointed out by the Veteran's representative in 
the September 2009 informal hearing presentation, this is a 
Stegall violation.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (remand by Board confers on a claimant the right 
to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).

The Board is aware that the four indented paragraphs in the 
November 2008 remand did not specifically ask the RO/AMC to 
address whether the January 2008 proposed reduction occurred.  
Rather, it had been addressed in the body of the remand.  
Thus, it is possible that the RO/AMC overlooked it.  
Regardless, because that part of the Board's remand was not 
completed and it is an important fact that directly impacts 
the Veteran's claim for a total rating for compensation based 
upon individual unemployability, another remand is required 
for compliance purposes.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must determine if the 
January 2008 proposal to reduce the 
sacralization of L5 lumbar spine from 
40 percent disabling to 10 percent was 
implemented.  Whatever decision was made 
must be part of the written record.  If 
the reduction occurred, a copy of the 
rating decision that reduced the 
evaluation must be associated with the 
claims file.

2.  If the reduction occurred, the RO/AMC 
should re-adjudicate the claim of 
entitlement to a total rating for 
compensation based upon individual 
unemployability and consider whether a 
referral for an extraschedular evaluation 
under the provisions of 38 C.F.R. 
§ 4.16(b) is warranted.  If the benefit 
sought remains denied, the RO should issue 
a supplemental statement of the case and 
provide the veteran and his representative 
the requisite period of time to respond.  
The case should then be returned to the 
Board for further appellate review. 

3.  If the reduction did not occur, and 
the Veteran has not submitted any 
additional evidence, the RO/AMC need not 
issue a new supplemental statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

